Exhibit 10.1

 

[g121951kki001.jpg]

 

CONTRACT RESEARCH SUPPORT AGREEMENT

 

This Contract Research Support Agreement (the “Agreement”) is entered into as of
May 10, 2012 (the “Effective Date”) by and between North American Science
Associates, Inc. (“NAMSA”), 4050 Olson Memorial Highway, Minneapolis, MN 55422
and Kips Bay Medical, Inc., 3405 Annapolis Lane, Suite 200, Minneapolis, MN
55447 (“Company”).

 

WHEREAS, NAMSA is engaged of the business of providing contract research
organization services (“CRO Services”), which may include regulatory consulting,
preclinical and clinical testing, to companies in the medical products industry;

 

WHEREAS, Company is engaged in the medical products industry and desires to
engage NAMSA for the purpose of obtaining certain CRO Services; and

 

WHEREAS, NAMSA is willing to provide certain CRO Services to Company according
to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained below, the parties agree as follows:

 

1.              Statements of Work; Services to be Rendered —

 

(a)         NAMSA agrees to provide and Company agrees to pay for those CRO
Services set forth in each Statement of Work (“SOW”) executed by the parties. 
Each SOW shall be consecutive and attached to and become part of this Agreement.

 

(b)         Each SOW shall include (as applicable): (i) a description of CRO
Services to be provided by NAMSA for the project, (ii) critical assumptions
underlying the project to be performed, (iii) the fee(s) and payment schedule
for the project (the “Project Fees”) and (iv) project timelines.

 

(c)          NAMSA shall commence work on a project upon receipt of all of the
following: (i) this signed Agreement, (ii) a fully-executed SOW, and (iii) the
Deposit (as defined in Section 2(e)).

 

2.              Compensation; Deposit; Payment Terms —

 

(a)         Compensation.  In accordance with the Project Fees set forth in each
SOW and any attachments to an SOW, Company shall remit payment to NAMSA within
30 days after receipt of an invoice from NAMSA.  If NAMSA does not receive
payment within 60 days of the date of invoice, interest in the amount of one and
one half percent (1½%) compounded monthly shall accrue on the overdue balance,
up and until the maximum annual percentage rate permitted by law is attained.

 

(b)         Change Orders.  Project Fees are set based on the assumptions set
forth in each SOW, and are subject to change if those assumptions change or are
inaccurate.  If, during the conduct of the project, the scope deviates from the
SOW assumptions, NAMSA shall document changes in scope and any necessary changes
to the Project Fees in a Change Order to the SOW for review and acceptance by
Company.  If Company fails to respond promptly to the Change Order, NAMSA may
cease providing the CRO Services until the matters set forth in the Change Order
have been resolved to NAMSA’s satisfaction.

 

(c)          Records.  NAMSA shall keep or cause to be kept such records of CRO
Services performed as NAMSA determines necessary to demonstrate performance
according to the requirements of the SOW regarding Project Fees due to NAMSA.

 

(d)         Reimbursement of Expenses.  Company shall reimburse NAMSA for
reasonable out-of-pocket expenses such as those for business travel, local
transportation, business meals, accommodations and any other reasonable business
expense incurred by NAMSA in

 

Confidential Kips Bay Medical, Inc.

 

i

--------------------------------------------------------------------------------


 

performing project activity hereunder.  Pre-approval by Kips Bay Medical is
required prior to expense being incurred. Such expenses shall be itemized on
project invoices.  A service charge of five percent (5 %) shall be added to all
reimbursable expenses to cover administrative costs and the delay between
incurring the cost and payment for the expense by Company.

 

(e)          Deposit.  For each SOW agreed to between the parties, Company shall
make an initial payment to NAMSA (the “Deposit”) with requirements as outlined
on each SOW.

 

(f)           Annual/Inflation Increase:  Project Fees are subject to change and
may be adjusted by NAMSA from time to time.  Such adjustment shall take effect
no earlier than twelve months after the date of commencement of services and
shall be effective the first of each calendar year thereafter.  NAMSA may
increase Project Fees 5-10% per year based on the rate of inflation and
increases in NAMSA’s costs. Increases will be negotiated with Kips Bay Medical
prior to being effective.

 

(g)          Collection Costs; Disputes.  Company shall pay for all costs
incurred by NAMSA in collecting overdue balances, including the cost of third
parties and attorney’s fees, if any, hired by NAMSA to collect overdue
accounts.  Company shall notify NAMSA of any dispute in charges invoiced within
thirty (30) days of the invoice date or Company shall waive its right to dispute
such amounts.

 

(h)         Payment Address; FEIN.  Company shall pay NAMSA by check, made
payable to NAMSA at PO Box 710970, Cincinnati, OH 45271-0970.  NAMSA’s Federal
Employer’s Identification Number is 27-1025361.

 

(i)  Project Completion: Project completion deadlines, including incentives for
early completion, if applicable, shall be negotiated with Company and stated in
the SOW.  If an SOW is terminated by Company pursuant to the provisions of
Section 6(a) prior to project completion and NAMSA is holding a Deposit at the
time of such termination, then, in addition to the any other amounts due to
NAMSA, Company shall pay NAMSA an amount equal to that Deposit, and NAMSA shall
be entitled to immediately apply the Deposit to satisfy such payment obligation
of Company.

 

(j)  Delay of Onset:  If a project is delayed without cancellation, through no
fault of NAMSA, for more than 12 months after the signing of a SOW, and NAMSA is
holding a Deposit for such project, then, in addition to the any other amounts
due to NAMSA, Company shall pay NAMSA an amount equal to that Deposit, and NAMSA
shall be entitled to immediately apply the Deposit to satisfy such payment
obligation of Company.

 

3.              Confidential Information —

 

(a)         The parties agree that operating methods, technology, ideas,
proprietary data, trade secrets, marketing and regulatory strategy, customer
lists, and any other similar information (“Confidential Information”) of Company
is unique and in need of protection from disclosure.  Confidential Information
delivered to NAMSA by Company during the term of this Agreement shall be held in
confidence and not revealed, divulged, used, or made known to anyone, except as
required by law or to discharge NAMSA’s obligations to Company as described
herein.

 

(b)         Information shall not be treated as Confidential Information
hereunder if it is in the public domain at the time Company discloses it to
NAMSA, becomes part of the public domain thereafter through no fault of NAMSA,
is already known to NAMSA prior to the time of delivery, or becomes known to
NAMSA thereafter from a third party without an obligation of confidentiality.

 

(c)          NAMSA may disclose Confidential Information disclosed to it by
Company only to its employees, agents or affiliates who sign this Agreement or
who are obligated through agreement with NAMSA to protect such Confidential
Information.  NAMSA shall not be liable for the exposure of Confidential
Information that results from Acts of God, such as, but not limited to,
tornadoes, floods, or lightning.

 

(d)         Upon request of Company, all Confidential Information provided to
NAMSA by Company shall be returned to Company or destroyed in accordance with
Company’s instructions, provided, however, that NAMSA may retain one copy of
such Confidential Information to the extent required by law and for purposes of
ensuring compliance with the terms of this Agreement.  This Agreement does not
require NAMSA to destroy its own work product created from or which

 

ii

--------------------------------------------------------------------------------


 

contains Confidential Information acquired as a result of this Agreement, nor
does this Agreement prohibit NAMSA from returning or destroying Confidential
Information prior to a request by Company.

 

4.              Document/Work Product; Property Rights; Project Outcome —

 

(a)         Work Product.  All documents and work product produced by NAMSA as a
result of work performed under this Agreement are the property of NAMSA and
shall remain the property of NAMSA until NAMSA has received payment in full for
the work performed to produce those documents and work product.  Documents and
work product produced as a result of work performed under this Agreement shall
become the property of Company upon payment in full for the work performed by
NAMSA to produce those documents and work product.  Such documents and work
product, following NAMSA’s receipt of payment in full, are collectively “Company
IP”.

 

(b)         NAMSA IP.  All intellectual property owned by NAMSA and in existence
on the Effective Date or created or acquired thereafter (including all computer
programs, software, applications, databases, estimates, and other documentation
generally used by NAMSA), and all intellectual property developed by NAMSA, in
whole or in part, directly or indirectly in connection with this Agreement
(including any improvement, alteration or enhancement to NAMSA’s systems,
software, applications or processes which are developed or implemented during
the term of this Agreement), together with all related rights, title and
interests thereto, shall continue to be owned exclusively by NAMSA or the third
parties from whom NAMSA has secured the right of use (collectively, “NAMSA
IP”).  Company shall have no right, title, or interest in or to NAMSA IP except
as expressly set forth in this Agreement.  NAMSA IP shall not include the
Company IP (as defined in Section 4(a)).

 

(c)          Project Outcome; Representations and Warranties.  Regulatory
approvals are influenced by changing regulatory requirements, individuality of
regulatory body personnel, government policy, and other uncontrollable factors. 
In addition, approvals are highly dependent on product performance and the
quality, completeness, and availability of technical data.  While NAMSA applies
its expertise to present the available information in a manner intended to
maximize the possibility of obtaining regulatory approval, NAMSA cannot
guarantee approval for individual medical products or submissions, and makes no
representation or warranty regarding any particular results with respect to the
CRO Services.  NAMSA represents and warrants that:  (a) it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the full power to enter into this Agreement and to perform
its obligations under this Agreement; and (b) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate action, and this Agreement constitutes a valid and legally binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other laws affecting
generally the enforceability of creditors’ rights and by limitations on the
availability of equitable remedies.  THE FOREGOING WARRANTIES ARE EXCLUSIVE. 
NAMSA DISCLAIMS ALL OTHER WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. 
NAMSA DOES NOT WARRANT ANY PARTICULAR RESULT, OR THAT THE CRO SERVICES WILL MEET
COMPANY’S NEEDS OR WILL OPERATE WITHOUT INTERRUPTION OR IN AN ERROR-FREE MANNER.

 

5.              Term of the Agreement - The Agreement period shall have a term
of three (3) years from the Effective Date, unless extended in writing by mutual
agreement of the parties.

 

6.              Termination of Agreement —

 

(a)         Either party may terminate this Agreement or any individual SOW at
any time upon (thirty (30) days) written notice.

 

(b)         Termination of this Agreement by either party shall not affect the
rights and obligations of the parties accrued prior to the effective date of the
termination. The payment, confidentiality, indemnity, and intellectual property
obligations contained within this Agreement, and other terms

 

iii

--------------------------------------------------------------------------------


 

by their nature which would continue beyond the termination or expiration of
this Agreement, shall survive its termination.

 

(c)          Payment in the Event of Termination or Expiration.  In the event
this Agreement or an SOW is terminated prior to the completion of a project
being conducted thereunder, NAMSA shall be entitled to full payment for services
rendered and reimbursement for expenses incurred by NAMSA up through the
effective date of the termination or expiration as set forth in Section 2.

 

7.              Finder’s Fee - If Company hires an NAMSA employee, during the
term of this Agreement or within three (3) months of the termination or end of
this Agreement, Company shall pay NAMSA a finder’s fee equal to thirty percent
(30%) of such employee’s annualized compensation from NAMSA based on the three
month period immediately prior to such hiring by Company.  Such fee shall be
payable within thirty (30) days of the hiring of such NAMSA employee.

 

8.              Indemnification.

 

(a)         Infringement Indemnification.  Each party shall, at its expense,
indemnify, defend and hold the other party and its affiliates, successors,
officers, directors, consultants and employees harmless from any and all
actions, causes of action, claims, demands, costs, liabilities, expenses and
damages, the other incurs, including reasonable attorneys’ fees, litigation,
settlement, judgment, interest and penalties, arising out of or in connection
with any claim that the products and services, names and marks furnished by the
party for purposes of receiving services under this Agreement constitute an
infringement of any trade secret, patent, copyright, trademark, trade name,
confidential information or other legal right of any third party.

 

(b)         Mutual Indemnification.  NAMSA and Company mutually agree to
indemnify and hold each other harmless against all claims, losses, liabilities,
damages and expenses, including court costs and reasonable attorneys’ fees
(hereinafter referred to as “Claims”), incurred by any third party, to the
extent that such Claims arise out of or are based upon a material breach of any
of NAMSA’s or Company’s obligations and duties under this Agreement or NAMSA’s
or Company’s intentional, willful, reckless or criminal acts, all as determined
by a court or other tribunal having jurisdiction of the matter.

 

9.              Limitation on Damages; Liability -  EXCEPT FOR (a) DAMAGES
ARISING OUT OF A BREACH BY EITHER PARTY OF SECTIONS 3, 4.(a) or 4.(b) OR EITHER
PARTY’S INFRINGEMENT, VIOLATION, MISUSE OR MISAPPROPRIATION OF THE OTHER PARTY’S
INTELLECTUAL PROPERTY MADE AVAILABLE HEREUNDER, OR (b) A PARTY’S INDEMNIFICATION
OBLIGATIONS SET FORTH IN SECTION 8, NEITHER PARTY SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL, OR PUNITIVE DAMAGES, OR
ANY OTHER SIMILAR DAMAGES UNDER ANY THEORY OF LIABILITY, UNDER OR AS A RESULT OF
THIS AGREEMENT REGARDLESS OF WHETHER THE CLAIM GIVING RISE TO SUCH DAMAGES IS
BASED UPON BREACH OF WARRANTY, BREACH OF CONTRACT, STRICT LIABILITY, NEGLIGENCE
OR OTHER THEORY, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
THEREOF.  IN NO EVENT SHALL NAMSA OR ITS AFFILIATES BE LIABLE TO COMPANY OR ANY
THIRD PARTY FOR DAMAGES UNDER OR AS A RESULT OF THIS AGREEMENT IN EXCESS OF THE
TOTAL FEES PAID BY COMPANY TO NAMSA DURING THE TERM.  THESE LIMITATIONS ON
LIABILITY WERE AND ARE AN EXPRESS PART OF THE BARGAIN BETWEEN THE PARTIES AND
WERE A CONTROLLING FACTOR IN SETTING THE FEES APPLICABLE TO THIS AGREEMENT.  THE
LIMITATIONS ON LIABILITY SET FORTH IN THIS AGREEMENT SHALL APPLY REGARDLESS OF
THE SUCCESS OR EFFECTIVENESS OF ANY OF THE REMEDIES PROVIDED FOR UNDER THIS
AGREEMENT.

 

10.       Assignment - Neither party may assign this Agreement or its
obligations hereunder to a third party other than an affiliate or subsidiary of
such party without the other party’s prior written consent, except that Company
may assign this Agreement to an affiliate or any successor in interest of all or
substantially all of its business, or a business division, whether by merger,
operation of law, assignment, purchase or otherwise.

 

iv

--------------------------------------------------------------------------------


 

11.       Waiver and Modification; Severability - No breach of any provision of
this Agreement by the parties may be waived unless such waiver is in writing. 
Waiver of one breach shall not be deemed a waiver of any other breach of the
same or any other provision in the Agreement.  This Agreement may be modified
only by written agreement of both parties.  Any term or clause of this Agreement
that is determined to be illegal, invalid or unenforceable by a court of
competent jurisdiction shall be deemed severed from this Agreement and shall not
affect the continuing legality, validity or enforceability of the remaining
provisions.

 

12.       Governing Law - The laws of Minnesota, without regard to its conflicts
of laws provisions, shall govern the validity, construction, and performance of
this Agreement.

 

13.       Entire Agreement - This Agreement, along with the SOWs and any
exhibits or attachments attached hereto, constitutes the entire understanding of
the parties with respect to the subject matter hereof.  This Agreement
supersedes any and all prior oral or written agreements, arrangements, or
communications by and between the parties with respect to the subject matter
hereof.  In the event of any inconsistency between this Agreement and an SOW,
this Agreement shall prevail unless the SOW clearly states its intent to
override the inconsistent provision(s) in this Agreement.

 

14.       Independent Contractors - Unless specifically authorized in writing by
the other party, neither party shall have the authority to act on behalf of or
bind the other party in any way by any promise, representation, or agreement. 
No employee or other person working for or on behalf of a party shall be
considered to be an employee of the other party under any circumstance or for
any purpose, including but not limited to, workmen’s compensation and
unemployment insurance; payment of Federal and State income taxes; estimated
taxes; any sales, use and services taxes; and all other Federal, State, local,
and foreign taxes of any nature imposed with respect to any services or payment
under this Agreement. Neither party shall be bound by the acts or conduct of the
other.

 

15.       Counterparts — The Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute one and the same Agreement.  The captions hereof are for convenience
of reference only and shall neither limit nor enlarge the provisions hereof. 
The singular shall include the plural and vice versa unless the context requires
otherwise.

 

16.       Force Majeure - Notwithstanding anything in this Agreement or
otherwise to the contrary, the obligations of NAMSA shall be suspended to the
extent that such NAMSA is hindered or prevented from complying with this
Agreement in any way because of matters outside of NAMSA’s reasonable control
including acts of nature (including lightning and unusually severe weather
conditions); failure of a telecommunications carrier to provide lines or
service; governmental regulations or interference; accidents; fires; explosions;
acts of war; terrorist acts or from any other similar or dissimilar cause beyond
the reasonable control of NAMSA (a “Force Majeure” event).  If NAMSA’s
obligations are suspended pursuant to this Section, NAMSA shall not be liable to
Company or any other person or entity for any claims, causes of action, loss or
damage in any way arising out of, or related to, such Force Majeure event or
suspension of NAMSA’s obligations.  Upon the cessation of such Force Majeure
event, NAMSA’s obligations shall resume.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized agents to be effective as of the Effective Date.

 

Kips Bay Medical, Inc.

 

NAMSA

Signature:

/s/ Randy LaBounty

 

Signature:

/s/ Ann Quinlan-Smith

By:

Randy LaBounty

 

By:

Ann Quinlan-Smith

Title:

Vice President of Regulatory & Clinical Affairs

 

Title:

President

Date:

May 9, 2012

 

Date:

May 10, 2012

 

v

--------------------------------------------------------------------------------


 

[g121951kki002.jpg]

 

[Form of Statement of Work]

 

Estimate for:

 

From:

 

NAMSA

 

Project Name

 

Table of Contents

 

A.

Project Scope

1

 

 

 

B.

Total Project Costs

2

 

 

 

C.

What’s Not Included

3

 

 

 

D.

Getting Started

4

 

 

 

E.

Statement of Work Signature Page

5

 

 

 

Deposit Invoice

 

 

--------------------------------------------------------------------------------


 

A.                                    PROJECT SCOPE

 

Upon satisfaction of contractual requirements, NAMSA will assign an experienced
Consultant/Project Manager for this project.

 

Assumptions for this cost estimate are as follows:

 

Confidential Kips Bay Medical, Inc.

 

1

--------------------------------------------------------------------------------


 

B.                                    TOTAL ESTIMATED PROJECT COSTS

 

Task

 

Description

 

Calculation

 

*Estimated
NAMSA
Costs 

 

Project Details

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*All costs are estimated — actual costs to be billed

 

2

--------------------------------------------------------------------------------


 

C.                                    WHAT’S NOT INCLUDED

 

·                  Travel costs, binders, courier and shipping costs,
translation costs, etc. are non-NAMSA expenses that are handled on a
pass-through basis with a small markup fee of 5% for administrative costs.  Only
actual expenses are charged.

 

·                  Tasks outside the scope of this Statement of Work and work
needed due to changes in the project assumptions are not included.  A Change
Order or additional estimate will be provided if needed.

 

·                  Annual/Inflation increases as outlined in the Contract
Research Support Agreement (CRSA)

 

3

--------------------------------------------------------------------------------


 

D.                                    GETTING STARTED

 

If you are ready to proceed, please follow the steps below:

 

Step 1) Review, sign and return the Statement of Work.  The “SOW” refers to the
project scope and costs as outlined in the estimate.

 

Step 2) Remit payment for the advance Deposit. NAMSA requires an advance deposit
for each project or Statement of Work.

 

Checks can be sent
to:                                                                                                                                                                     
For Wire transfer please use:

 

 

This estimate is valid for a period of three months from May 10, 2012.  In order
to preserve the costs and timeline, please return the signed Statement of Work
(SOW) Deposit within this time period.

 

Please note that NAMSA will commit specific individuals to your project once the
above steps are completed.

 

Details of payment terms and the handling of pass-through expenses are provided
in the Contract Research Support Agreement (CRSA) between NAMSA and Kips Bay
Medical, Inc.  For details or specific information, please refer to your signed
CRSA or contact your NAMSA Project Manager.

 

--------------------------------------------------------------------------------


 

E.                                    STATEMENT OF WORK SIGNATURE PAGE

 

This Statement of Work (“Statement of Work”) is between Kips Bay Medical, Inc.
(Company) and Alquest, LLC d/b/a/ NAMSA (“NAMSA”) and relates to the Contract
Research Support Agreement dated 10/16/2009.  CRO has agreed to perform certain
Services in accordance with written Statements of Work, such as this one,
entered into from time to time, and describing such Services.

 

The parties agree as follows:

 

1.              Statement of Work.  This document constitutes a “Statement of
Work” (SOW) under the Contract Research Support Agreement (the “CRSA”).  Unless
specifically modified herein, this SOW and the Services described are subject to
the terms and provisions of the Agreement, which are incorporated herein by
reference:

 

Project Name

 

2.              Deposit.  Company shall make a payment to NAMSA of             
(the “Deposit”) for work under this SOW. The deposit shall be retained by NAMSA
for one year and shall be applied to subsequent invoices starting after year one
of the project.

 

3.              Term.  The term of this SOW shall commence on the date of
execution and shall continue until                   , unless this Statement of
Work is terminated in accordance with the CRSA.

 

4.              Affiliates and Subcontractors.  Company agrees that CRO may use
the services of its corporate affiliates and/or subcontractors to fulfill CRO’s
obligations under this SOW.  Any such affiliates and/or subcontractors shall be
bound by all the terms and conditions of, and be entitled to all rights and
protections afforded under, the CRSA and this SOW.

 

5.              Amendments.  No modification, amendment, or waiver of this SOW
shall be effective unless in writing and duly executed and delivered by each
party to the other.

 

KIPS BAY MEDICAL, INC.

 

NAMSA

Signature:

 

 

Signature:

 

Printed Name:

 

 

Printed Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

5

--------------------------------------------------------------------------------